Cite as 2015 Ark. 40

                SUPREME COURT OF ARKANSAS
                                           No.   CR-14-718

                                                     Opinion Delivered February 5, 2015

                                                     APPELLEE’S MOTION TO DISMISS
JAMES KIRT CAMPBELL                                  APPEAL
                                APPELLANT            [CLARK COUNTY CIRCUIT COURT,
                                                     NO. 10CR-12-148]
V.
                                                     HONORABLE ROBERT McCALLUM,
STATE OF ARKANSAS                                    JUDGE
                                  APPELLEE
                                                     MOTION GRANTED.


                                           PER CURIAM

       On April 23, 2014, an order was entered in the Clark County Circuit Court disposing of

a pro se petition for reduction of sentence filed by appellant James Kirt Campbell. On August

21, 2014, appellant lodged an appeal here from the order. The appellee State now asks that

the appeal be dismissed for appellant’s failure to submit a brief.

       Appellant was informed that his brief-in-chief was due here no later than September

30, 2014. As of this date, he has not tendered a brief or filed a motion to file a belated brief.

       Failure of an appellant who is acting pro se to file a brief in an appeal is cause for

dismissal of the appeal. Ball v. State, 2014 Ark. 152 (per curiam); Farnsworth v. State, 2013
Ark. 484 (per curiam); Butler v. Hobbs, 2012 Ark. 162 (per curiam); Barker v. Hobbs, 2011 Ark.
420 (per curiam); Ingold v. State, 2009 Ark. 611 (per curiam); Vickers v. State, 2009 Ark. 585

(per curiam); Pineda v. State, 2009 Ark. 554 (per curiam). Accordingly, the appellee’s motion

is granted, and the appeal is dismissed.

       Motion granted.

       James Kirt Campbell, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for appellee.